Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 13-20 have been considered and are persuasive.
3.	Applicant argues that the previously cited prior art fail to teach all the limitations of the currently amended claims. Specifically, Applicant argues that the prior art fails to teach the claims as currently amended.  Specifically, Applicant argues that the prior art fail to teach based on PBCH and a reference signal associated with the PBCH, determine an identifier that identifies a plurality of signals and a time location of the plurality of signals within a predefined duration and based on a time location of a plurality of signals within a predetermined duration, determine an identifier that identifies plurality of signals and the time location of the plurality of signals within a predefined duration.  In in light of Applicant amendments, an additional prior art search has been performed.

Allowable Subject Matter
4.	Claim 13-20 are allowed over prior art.
5.	The following is an examiner’s statement of reasons for allowance:  

The dependent claims depend on the independent claims, therefore, the dependent claims are allowed as well. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prenell P. Jones whose telephone number is 571-272-3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571 -272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones 
/Prenell P Jones/
Examiner, Art Unit 2467 
June 30, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467